Citation Nr: 0202561	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  97-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine with degenerative arthritis 
and bilateral facet hypertrophy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1983 to October 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Degenerative disc disease of the lumbosacral spine with 
degenerative arthritis and bilateral facet hypertrophy is 
currently manifested by recurring attacks of severe 
intervertebral disc syndrome with intermittent relief in the 
symptoms associated with the disc disease.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine with 
degenerative arthritis and bilateral facet hypertrophy, is no 
more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2001); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for lumbosacral strain with minimal disc 
space narrowing at L4-L5, and L5-S1 with bilateral facet 
hypertrophy was established in a February 1991 rating 
decision.  The disability was assigned a 20 percent 
evaluation.  The appellant submitted a Notice of Disagreement 
as to the assigned evaluation but did not perfect an appeal 
after the Statement of the Case was issued.  In October 1993 
the 20 percent evaluation was confirmed and continued and 
again the appellant submitted a Notice of Disagreement as to 
the 20 percent evaluation but did not perfect an appeal after 
the Statement of the Case was issued.  

The instant appeal stems from a July 1997 rating decision 
that denied a total rating based on individual 
unemployability and implicitly confirmed and continued the 20 
percent evaluation.  The appellant perfected an appeal from 
that rating decision.  During the pendency of the appeal, the 
hearing officer issued a decision in August 2001 that 
increased the evaluation to 40 percent and recharacterized 
the disability as degenerative disc disease of the 
lumbosacral spine with degenerative arthritis and bilateral 
facet hypertrophy (hereinafter lumbar spine disability).  The 
40 percent evaluation was assigned back to the date the claim 
for an increased rating was received; June 23, 1997.  This 
hearing officer decision as well as the Supplemental 
Statement of the Case that followed cured any procedural 
abnormalities that arose out of the rating decision on appeal 
that considered the total rating based on individual 
unemployability.  

The appellant and his representative have contended that his 
lumbar spine disability should be assigned a higher 
evaluation or that separation evaluations should be assigned.  
The Board only has jurisdiction to consider a claim for a 
total rating based on individual unemployability when 
considering a rating increase claim like this where the 
schedular rating meets the minimum criteria of 38 C.F.R. 
§ 4.16(a) (2001) and there is evidence of current service-
connected unemployability.  See Norris v. West, 12 Vet. App. 
413 (1999).  The appellant's only service connected 
disability is the lumbar spine disability, evaluated as 40 
percent disabling.  There is evidence of current 
unemployment, but the evidence does not reasonably raise the 
possibility that he is unemployable due to the service 
connected low back disability alone.  Therefore, the Board 
lacks jurisdiction to consider a claim for a total rating 
based on individual unemployability in the absence of 
perfected appeal as to that issue.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  In a July 
1997 letter, the RO notified the appellant of the evidence 
requested but not yet received.  In a March 1999 letter, the 
RO advised the appellant of the medical evidence needed to 
support his claim.  By virtue of the July 1997 rating 
decision, the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for an increased rating.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment by private medical providers 
and this evidence was obtained by the RO.  VA Medical Center 
records were obtained.  Social Security Administration 
records were obtained and this package included multiple 
medical evaluations of the appellant's spine.  The appellant 
has not referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

A hearing was conducted before the RO in January 1998 and in 
May 2001 and transcripts associated with the claims folder.  
At the time of the hearing, the appellant was informed of the 
evidence needed to substantiate his claim pursuant to 
38 C.F.R. § 3.103 (2001) and the VCAA.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in July 1999 and July 2001 and 
these examinations specifically addressed the question of the 
current level of disability.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However, the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
a limitation in range of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Therefore, these provisions do not afford 
the appellant a higher rating.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified before the RO in January 1998 and 
again in May 2001.  His service connected back disability had 
progressed over time.  In 1996 he had a motor vehicle 
accident that increased his back pain and caused knee 
injuries.  The appellant reported that he had muscle spasms 
in his back, left leg and left foot.  He had the spasms every 
day and was taking medication to combat them.  He had pain 
that began in the top of his buttock and that would shoot 
down the back of his leg.  Sometimes his foot went to sleep.  
Once in a while he had tingling in his right foot.  It felt 
like a charley horse in his left thigh.  The pain could wake 
him up at night.  He had been prescribed a back brace but as 
of his 1998 testimony he had gained too much weight to wear 
it.  He used a cane to walk, and used aids in his home to get 
up from a chair or the toilet.  He had no bowel or bladder 
problems, but had been told that he would eventually have 
bladder problems.  He went to the VA Medical Center about 
every 6 months to have his prescriptions renewed.  He saw his 
private doctor once a month for chronic pain syndrome.  He 
had to constantly keep moving and suffered from this 
tremendously.  

The appellant was involved in a motor vehicle accident in May 
1996.  He was driving without restraints and when his car was 
hit, he was initially thrown into the dashboard where he 
injured his knees, and then he was thrown upward in the car.  
The appellant did not immediately seek medical treatment, but 
reported low back and knee pain.

The appellant was seen by Sanford Z. Pollak, D.O. in July 
1996 for an initial evaluation after the motor vehicle 
accident.  Examination of the lumbosacral spine revealed pain 
on palpation with interspinous weakness at L5-S1.  There was 
right facet capsular tenderness present at the same level.

He was evaluated by Lawrence R. W. Field, D.O. in October 
1996.  The appellant had been undergoing therapy without any 
real change in his symptomatology.  He could sit for 20 
minutes and stand for 90 minutes.  The pain was a 7 on an 8-
point scale.  His back pain had been a 4 on a 10-point scale 
chronically since service and prior to the motor vehicle 
accident.  On physical examination there was no increased 
muscle tone or diminished range of motion throughout the 
cervical, thoracic or lumbar areas.  His brachial, radial, 
dorsalis pedis and posterior tibial pulses were equal 
bilaterally.  There was normal range of motion in all the 
joints.  Straight leg raising was negative.  Grip strengths 
were 5+ with normal fine manipulation.  On neurological 
examination, deep tendon reflexes of the biceps, patellar, 
and Achilles regions were 2+/4 bilaterally.  Plantar reflexes 
were downgoing.  There was no motor deficit.  Heel walking, 
toe walking and tandem walking were normal.  Gait was 
waddling.  It was said that it was likely the appellant had 
reached maximum medical improvement since his motor vehicle 
accident.

Examination of the low back by Dr. Pollak in December 1996 
revealed hemi-pelvis elevation on the right side with one-
inch differentiation between the height of the right and left 
pelvis.  There was sacral torsion to the left.  He 
demonstrated pain over the right sacroiliac bursa and its 
deep sacrotuberous enthesis.  There was some tenderness over 
the right sacrospinous ligament at its enthesis.  Right 
paravertebral myositis was palpated from L2-S2.  There was 
interspinous ligamentous weakness from L4-S1.  The appellant 
had some relief after manipulative therapy to correct he 
sacral torsion.

Dr. Pollak's records in April 1997 documented pain on 
palpation of the lumbosacral spine with interspinous weakness 
at L5-S1.  There was right facet capsular tenderness present 
and range of motion deficits.

Magnetic resonance imaging in June 1997 revealed a central 
L4-L5 disk herniation.

The appellant was evaluated by Gary L. Lowery, M.D. in August 
1997.  He reported that his back pain since the accident had 
progressed to include radiation into the posterior aspect of 
his buttocks.  He complained of swelling over the midlumbar 
spine in the midline, axial low back pain with radiation into 
the right and left buttock and radiation down the 
posterolateral aspect of both legs to the knees.  The 
symptomatology was greater on the right side.  He denied 
paresthesia and stated that the pain down his legs increased 
with sitting or standing for long periods.  He experienced 
aching, throbbing pain most of the time, and sometimes sharp 
pain depending on position.  During a typical day the 
duration of the symptoms was 6-12 hours.  Without 
interruption he could sit for one hour, stand for two hours 
and walk for two hours.  His thigh, calf and leg length 
measurements were within normal limits.  He exhibited an 
upright posture and ambulated with an antalgic gait.  Upon 
visual inspection there were no obvious deformities.  He had 
a normal lumbar lordosis and normal sagittal balance.  There 
was no Trendelenburg gait or stance and no pelvic obliquity.  
He was able to heel and toe walk.  Examination of the lumbar 
spine did not reveal any spasm of the paraspinal musculature.  
Upon palpation there was tenderness near the lumbosacral 
junction over the paraspinal muscle along the inferior 
portion of the lumbar spine.  There was some tenderness to 
palpation over the posterior/superior iliac spine 
bilaterally, with the right more tender than the left.  There 
was some minimal tenderness upon palpation at the sciatic 
notch.  Patellar deep tendon reflexes were 2+ bilaterally.  
Achilles reflexes were 1+ bilaterally.  There was no clonus 
or Babinski in either lower extremity.  Straight leg raising 
was painful at 30 degrees bilaterally.  There was 5/5 
strength in the bilateral lower extremities from L2 through 
the S1 myotomes.  Active range of motion of the spine was 
normal in flexion, extension, left rotation and left lateral 
bending, and was somewhat limited in right rotation and right 
lateral bending.  He had pain in every axis of motion.  X-ray 
examination revealed loss of disc height at the L4-L5 
interspace.  Magnetic resonance imaging had revealed 
degenerative disc disease at that level with some bulging of 
the disc posteriorly.  Lumbar spondylosis was diagnosed.  The 
appellant reported pain relief in the low back with physical 
therapy but no relief from pain medication.

In November 1997, Dr. Lowery wrote that it was very difficult 
to determine whether the inservice or post-service injury 
caused the disc herniation and degeneration at that level. 

In a June 1998 letter to the appellant's attorney, William 
Corwin, M.D. indicated that he had been treating the 
appellant primarily for his emotional problems, and could not 
give specific information about his physical incapacities.  
However, in talking to the appellant about his numerous 
problems, it appeared to the physician that the appellant had 
marked limitations in performing his usual physical actions 
as a result of pain, muscular spasms and other physical 
disabilities.  It was his opinion that his medical and 
physical problems rendered him totally disabled and this was 
likely to continue indefinitely. 

A VA examination was conducted in July 1999.  The appellant 
did not complain of sciatic distribution pain along with his 
low back pain.  On physical examination he displayed 
approximately one-half the normal range of motion in the 
lumbar spine in all modalities.  His strength in the lower 
extremities was 5/5 bilaterally.  Sensation was intact in the 
lower extremities bilaterally.  His reflexes were 2+ and 
symmetric at both knees and ankles.  The appellant brought 
the report of a magnetic resonance imaging test that showed a 
very minimal central disk bulge at the L4-L5 interspace.  X-
rays of the lumbar spine showed good alignment without 
evidence of fracture, subluxation or decreased disk space 
height.  He should be minimally inhibited in his activities 
of daily living with the exception of periods of 
exacerbation, which were several times a month according to 
the appellant.

VA Medical Center records dated in August 1999 documented a 
complaint of back left knee pain.  There was reduced range of 
motion and pain in the hips and a swollen left knee with pain 
and reduced range of motion.  Strength was preserved and 
there was no sign of atrophy in the muscles.

In February 2000 and September 2000, Dr. Corwin's office 
notes reflected the appellant's complaint of constant back 
pain.  In March 2001, the appellant reported that he had 
recently stumbled and fallen while trying to get up from the 
toilet and had injured his upper back and neck.  This had 
caused severe recurring pain on and off.  His left hand was 
numb and his fingers tingled.  In April 2001 he walked slowly 
and was limping, and indicated it was because of back pain. 

A VA examination was conducted in July 2001.  The claims 
folder was reviewed in its entirety.  The appellant reported 
intermittent, chronic, progressive back and left lower 
extremity pain that had been relatively stable until the 1996 
motor vehicle accident.  This was associated with an increase 
in his back pain and lower extremity radicular complaints.  
He was not hospitalized after the accident and went through a 
course of conservative therapy without significant 
improvement.  His current complaints consisted of low back 
pain that was dull and constant with associated stiffness in 
his lumbar spine, easy fatigability and occasional radicular 
pain into the left lower extremity.  He did not have specific 
periods of flare-ups but stated that his pain was constant.  
Precipitating factors included laying supine or excessive 
physical activity.  Rest and medication alleviated the pain.  
Occasionally, mild movement and stretching type activities 
had some beneficial effect as well.  He had not used crutches 
or braces.  On physical examination he was in no acute 
distress.  Inspection of the lumbar and thoracic spine 
revealed no abnormal curvature or external deformities.  
There was pinpoint tenderness on palpation.  There was no 
definitive muscle spasm on palpation.  There was some mild-
moderate diffuse tenderness in the paraspinous musculature in 
the low lumbar and sacral regions and there was no direct 
axial tenderness on palpation or percussion.  There was no 
appreciable muscle spasm or Goldthwait sign present with 
range of motion testing.  On neurological examination his 
strength was 5/5 throughout all muscle groups and the lower 
extremities bilaterally.  Deep tendon reflexes were 2 at the 
knees, and decreased at 1 in the right ankle and 2 in the 
left ankle.  He had a mildly antalgic gait was able to walk 
without any assistance and arise from a seated position.  He 
could stand on his heels and toes without assistance and had 
a negative Romberg sign.  Previous X-ray and magnetic 
resonance imaging studies were reviewed.  The examiner's 
impression was degenerative disc disease and moderate-to-mild 
degenerative arthritis of the lumbar spine.  He had 
lumbosacral intervertebral disc syndrome with back and left 
lower extremity pain without significant periods of remission 
between episodes.  There was radiographic evidence of 
degenerative disease out of proportion to what would be 
expected in a patient his age.  It was difficult to be 
absolutely certain whether this was due to the inservice 
accident or the post-service motor vehicle accident.  No 
surgical intervention was indicated, as the symptoms had been 
essentially stable in terms of their patterns since 1999.

At the conclusion of a July 2001 VA psychiatric examination, 
the examiner concluded that the appellant was experiencing 
occupation and social impairments stemming from his emotion 
ability and depression due to his limited ability to function 
associated with chronic pain.  His inability to control his 
anger cost him his most recent employment, however he was 
predisposed to anger problems and had exhibited problems 
prior to his injuries.

The appellant's lumbar spine disability is evaluated under 
the criteria for rating intervertebral disc syndrome.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  Severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief is 
assigned a 40 percent rating.  Moderate intervertebral disc 
syndrome with recurring attacks is assigned a 20 percent 
rating.  For mild intervertebral disc syndrome, a 10 percent 
rating is assigned.  Postoperative and cured is assigned a 0 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5293 
(2001).

We have considered the representative's request that the 
Board consider separate evaluations for limitation of motion 
imposed by either "peroneal nerve defects" or limitation of 
lumbar motion imposed by arthritis.  The diagnostic criteria 
for evaluating intervertebral disc syndrome involves 
limitation of range of motion.  Therefore, a veteran cannot 
be rated under that code based upon limitation of motion, and 
also be rated under, for example, under Diagnostic Code 5292 
for limitation of motion of the lumbar spine, because to do 
so would constitute evaluation of an identical manifestation 
of the same disability under two different diagnoses and 
thereby violating the rule against pyramiding.  VAOPGCPREC 
36-97 (December 12, 1997); 38 C.F.R. § 4.14 (2001).  In 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  However, the current 40 percent 
disability evaluation is equal to or exceeds the maximum 
schedular evaluation available for lumbosacral strain 
(Diagnostic Code 5295) or limitation of motion of the lumbar 
spine (Diagnostic Code 5292).  These codes are therefore not 
available for consideration of the higher rating.  Likewise, 
the criteria for rating arthritis directs that the disability 
be rated for limitation of motion of the affected part, see 
38 C.F.R. § 4.71a; Diagnostic Code 5003 (2001) and cannot be 
rated separately.  In the absence of any evidence of 
ankylosis of the lumbar spine or fracture of a vertebral 
body, no other Diagnostic Codes under the criteria for rating 
the spine are applicable.  The appellant is not service 
connected for "peroneal nerve defects" and there is no 
evidence of foot drop, limitation of eversion or dorsiflexion 
due to the service connected lumbar spine disability that 
would warrant further consideration of this request.

The preponderance of the evidence is against the claim for a 
higher evaluation.  We have considered the appellant's 
contentions and his sincere belief that his service connected 
disability warrants the maximum evaluation, however we accord 
more probative value to the objective medical evidence of 
record.  The higher evaluation requires evidence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
Although the appellant has reported little or no intermittent 
relief from his symptoms, this has not been shown in 
conjunction with the objective findings required for the 
higher evaluation.  On all evaluations of record during this 
appeal period, both VA and private, ankle jerks have been 
present.  Muscle spasm has not always been demonstrated and 
in some evaluations it was documented as not present.  On VA 
examination in July 1999, the appellant's complaints were not 
indicative of a sciatic distribution pain, and at the time of 
the VA examination in May 2001, while his complaints 
consisted of low back pain that was constant, the radicular 
pain was described as occasional.  In the absence of 
objective medical evidence of the critical elements for the 
increased rating, we hold that the disability more nearly 
approximates the lower evaluation.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Furthermore, in light of the fact that the current 
evaluation equals the maximum evaluation for lumbosacral 
strain and limitation of motion of the lumbar spine, we hold 
that the complaints of constant low back pain is contemplated 
within and adequately compensated by the current evaluation.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluation for the lumbar spine 
disability are adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a high schedular evaluation is 
recognition of substantial interference with employment.  
However, competent, objective evidence of marked inference 
with employment or frequent periods of hospitalization has 
not been shown.  Rather, the appellant has never been 
hospitalized for his service connected disability.  The 
evidence indicates that interference with employment is not 
solely due to service connected disability but a combination 
of service connected disability and non-service connected 
knee and emotional problems.


ORDER

An increased rating for degenerative disc disease of the 
lumbosacral spine with degenerative arthritis and bilateral 
facet hypertrophy is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

